Name: Commission Regulation (EEC) No 2165/83 of 29 July 1983 amending Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71 and (EEC) No 410/76 in respect of certain varieties of tobacco
 Type: Regulation
 Subject Matter: consumption;  plant product
 Date Published: nan

 30 . 7. 83 Official Journal of the European Communities No L 206/65 COMMISSION REGULATION (EEC) No 2165/83 of 29 July 1983 amending Regulations (EEC) No 1727/70 , (EEC) No 1728/70 , (EEC) No 2603/71 and (EEC) Nb 410/76 in respect of certain varieties of tobacco Whereas Regulation (EEC) No 1677/83 altered the choice of the reference quality of the Forchheimer Havanna lie variety and its description ; whereas Regulation (EEC) No 1727/70 should therefore be amended as regards the description of the reference quality of that variety ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first subparagraph of Article 3 (3), and Articles 5 (6), 6 ( 10) and 7 (4) thereof, Whereas Council Regulation (EEC) No 1677/83 of 21 June 1983 fixing, for the 1983 harvest, the norm and intervention prices, the premiums granted to pur ­ chasers of leaf tobacco, the derived intervention prices and the reference quality for baled tobacco (3), trans ­ ferred the Elassona variety from serial No 20b to serial No 19b ; whereas it is therefore appropriate to amend the Regulations whose provisions refer to the various tobacco varieties, namely :  Commission Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco (4), as last amended by Regulation (EEC) No 2728/81 0,  Commission Regulation (EEC) No 1728/70 of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco (6), as amended by Regulation (EEC) No 1759/83 Q,  Commission Regulation (EEC) No 2603/71 of 6 December 1971 on detailed rules for conclusion of contracts for first processing and market prepara ­ tion of tobacco held by intervention agencies (8), as last amended by Regulation (EEC) No 2728/81 ,  Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco (9), as amended by Regulation (EEC) No 2728/81 ; Article 1 In Annexes IV and V to Regulation (EEC) No 1727/70, Annexes I and II to Regulation (EEC) No 1728/70 and in the Annex to Regulation (EEC) No 2603/71 and the Annex to Regulation (EEC) No 410/76, the terms used to designate the varieties classi ­ fied under serial numbers 19 and 20 are hereby replaced by the following terms : ' 19 . (a) Kaba Koulak classic (b) Elassona 20 . (a) Kaba Koulak non-classic (b) Myrodata Smyrne, Trapezous and Phi 1 . Article 2 1 . The description of varieties 19 and 20 set out in Annexes I and II to Regulation (EEC) No 1727/70 is replaced by that given in Annexes I and II respectively to this Regulation . 2. The description of category B of variety 11 set out in Annexes I and II to Regulation (EEC) No 1727/70 is replaced by that given in Annex III to this Regulation . &gt;) OJ No L 94, 28 . 4. 1970, p. 1 . 2) OJ No L 164, 14. 6 . 1982, p. 27. 3) OJ No L 170, 29 . 6 . 1983, p. 1 . 4) OJ No L 191 , 27. 8 . 1970, p. 5. 0 OJ No L 272, 26 . 9 . 1981 , p. 1 . °) OJ No L 191 27. 8 . 1970, p. 18 . ?) OJ No L 172, 30 . 6 . 1983, p. 17. 8) OJ No L 269, 8 . 12. 1971 , p. 11 . 9) OJ No L 50, 26 . 2. 1976, p. 11 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 206/66 Official Journal of the European Communities 30 . 7 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1983 . For the Commission Poul DALSAGER Member of the Commission 30 . 7 . 83 Official Journal of the European Communities No L 206/67 ANNEX I ' 19 . (a) KABA KOULAK classic (b) ELASSONA Quality I/II : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Elassona, Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure , fine texture and excellent combustibility. Quality III : leaf ripe with some slight damage and/or curing defects, with slight disease blemishes, from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Elassona, Karatzova and Kontoula, of yellow to reddish colour, of fairly porous structure and fairly fine texture , medium elasticity, shiny, excellent combustibility. Quality IV : leaf mature and sufficiently undamaged, with marked handling defects, with serious injuries, coming from all primings, regardless of size , colour light yellow-green, green or brown, but having the minimum requirements for intervention . Quality I/III : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Elassona, Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure , fine texture and excellent combustibility. Leaf as described above constitutes 47 % of quality I/III . Elassona, Leaf ripe with some slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Elassona Karatzova and Kontoula, of yellow to reddish colour, of fairly porous structure and fairly fine texture, medium elasticity, shiny, excellent combustibility. Leaf as described above constitutes 53 % of quality I/III ('). 20 . (a) KABA KOULAK non-classic (b) MYRODATA SMYRNE, TRAPEZOUS and PHI 1 Quality I/II : leaf ripe, undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 30 cm long for Macedonia Kaba Koulak and Trape ­ zous , 20 cm long for Phi 1 , and 15 cm long for Myrodata Smyrne, of light yellow to reddish colour, good elasticity, shiny, fairly porous structure , fine texture and excellent combustibility. Quality III : leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous, 25 cm long for Phi 1 , and 20 cm long for Myrodata Smyrne, of yellow to light brown colour, fairly porous structure , fairly fine texture , fairly elastic and shiny, very good combusti ­ bility. Quality IV : leaves mature and sufficiently undamaged, with marked handling defects and serious injuries, coming from all primings, regardless of size, not uniform in colour, but having the minimum requirements for intervention . No L 206/68 Official Journal of the European Communities 30 . 7 . 83 Quality I/ III : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves , up to 30 cm long for Macedonia Kaba Koulak and Trape ­ zous, 20 cm long for Phi 1 , and 15 cm long for Myrodata Smyrne, of light yellow to reddish colour, good elasticity, shiny, fairly porous structure, fine texture and excellent combustibility. Leaf as described above (I/II) constitutes 47 % of quality I/III . Leaf ripe and reasonably undamaged, with slight curing defects, with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous , 25 cm long for Phi 1 , and 20 cm long for Myrodata Smyrne, of yellow to light brown colour, fairly porous structure , fairly fine texture , fairly elastic and shiny, very good combusti ­ bility. Leaf as described above (III) constitutes 53 % of quality I/III ('). (') Reference quality. 30 . 7 . 83 Official Journal of the European Communities No L 206/69 ANNEX II ' 19 . (a) KABA KOULAK classic (b) ELASSONA Quality I/ II : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves, up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Elassona, Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure, fine texture and excellent combustibility. Quality III : leaf ripe , with some slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Elassona, Karatzova and Kontoula, colour yellow, yellow-green, reddish, of fairly porous structure and fairly fine texture , medium elasticity and moderately shiny, excellent combustibility. Quality IV : leaf ripe and sufficiently undamaged, with marked curing defects and inju ­ ries, coming from all primings, regardless of size , not uniform in colour, but having the minimum requirements for intervention . Quality I/ III : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except top leaves , up to 25 cm long for Macedonia Kaba Koulak and to 20 cm long for Elassona, Karatzova and Kontoula, of moderate to deep yellow colour, good elasticity, shiny, of porous structure , fine texture and excellent combustibility. Leaf as described above constitutes 47 % of quality I/III . Leaf ripe, with some slight damage and/or curing defects , with slight disease blemishes, from all positions on the plant, up to 30 cm long for Macedonia Kaba Koulak and 25 cm long for Elassona, Karatzova and Kontoula, colour yellow, yellow-green, reddish , of fairly porous structure and fairly fine texture, medium elasticity and moderately shiny, excellent combustibility. Leaf as described above constitutes 53 % of quality I/III ('). 20 . (a) KABA KOULAK non-classic (b) MYRODATA SMYRNE, TRAPEZOUS and PHI 1 Quality I/ II : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except the top leaves, up to 30 cm long for Macedonia Kaba Koulak and Trapezous, 20 cm long for Phi 1 and 15 cm long for Myrodata Smyrne, of light yellow to reddish colour, good elasticity, shiny, fairly porous structure, fine texture and excellent combustibility. Quality III : leaf ripe and reasonably undamaged, with slight curing defects , with slight disease blemishes , from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous, 25 cm long for Phi 1 and 20 cm long for Myrodata Smyrne, of yellow, yellow-green or light brown colour, of fairly porous structure , fairly fine texture, fairly elastic and shiny, very good combustibility . Quality IV : leaf ripe and sufficiently undamaged, with marked curing defects and serious injuries , coming from all primings, regardless of size, not uniform in colour, but having the minimum requirements for intervention . No L 206/70 Official Journal of the European Communities 30 . 7 . 83 Quality I/III : leaf ripe , undamaged, sound, well-cured, from all positions on the plant except the top leaves, up to 30 cm long for Macedonia Kaba Koulak and Trapezous . 20 cm long for Phi 1 and 15 cm long for Myrodata Smyrnes , of light yellow to reddish colour, good elasticity, shiny, fairly porous structure, fine texture and excellent combustibility. Leaf as described above constitutes 47 % of quality I/ III . Leaf ripe and reasonably undamaged, with slight curing defects , with slight disease blemishes, from all positions on the plant, up to 35 cm long for Macedonia Kaba Koulak and Trapezous , 25 cm long for Phi 1 and 20 cm long for Myrodata Smyrnis, of yellow, yellow-green or light brown colour, of fairly porous structure , fairly fine texture, fairly elastic and shiny, very good combustibility . Leaf as described above constitutes 53 % of quality I/ III ('). (') Reference quality. ANNEX III ' II . (a) Forcheimer Havanna II (c) (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano Category B : Leaf of firm texture or light, sound, without curing defect, brown to greenish in colour, with some damage ('). (') Reference quality.